DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
Claims 1, 5, 9, 10, 13, 14, 17, 19, 20 and 22 have been amended, claim 11 has been cancelled, claims 2 and 7 were previous cancelled, and claim 23 has been added.
Claims 1, 3-6, 8-10, and 12-23 remain pending.


Claim Objections

 2.	Applicant’s amendments to claims 11, 17, 20 and 22 in response to the previously raised claim objections have been considered and obviate previous objection, as such the objections are hereby withdrawn.


Claim Rejections - 35 USC § 112

3.	Applicant’s amendments to claims 1, 10 and 17 in response to the previously raised rejection under 35 USC 112(a) have been considered and obviate previous objection, as such the rejection of the claims under 35 USC 112(a) is hereby withdrawn.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Applicant’s amendments to the claims in view of the previously raised rejections under 35 U.S.C. 112(b) have been considered, however claims 1, 3-6, 8-10, and 12-23 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reasons:

4.	Although Applicant has amended or removed the first “changing” limitations of claims 1, 9, 10, 13, 17 and 19 to obviate previous objection, the claims still respectively recite instances of, “changing, by the first border node, a second lookup for the first traffic to first virtual routing and forwarding subnets of the first subscriber virtual network”, “changing a third lookup for the second traffic to a second virtual routing and forwarding of the provider virtual network”, “changing/change a second lookup for the first traffic to first virtual routing and forwarding subnets of the first subscriber virtual network”, and “changing a third lookup for the second traffic to a second virtual routing and forwarding subnets of the provider virtual network”. For each of these recitations, it remains unclear what is being changed.
	Specifically, it is unclear whether changing a lookup is intended to refer to changing information in a lookup table, or changing information in a traffic packet which is used by a device to look up routing and forwarding information. It is further unclear in claim 1 how the first border node can change a lookup for the first traffic which has been directly hopped to the first subscriber virtual network in the previous limitation.
For purposes of examination, it is interpreted that some change is made related to the routing of the traffic.
 	Claims 3-6, 8, 12, 14-16, 18, and 20-23 are rejected in view of their respective dependencies form claims 1, 10 and 17.

5.	Claim 12 was previously rejected for reciting, “sending, by a plurality of subnets associated with a plurality of subscriber virtual networks of the fabric networks, the list of subnets to the first border node”. The claim has not been amended and it remains unclear whether each of the plurality of subnets send the entire list of subnets to the first border node, or whether each of the plurality of subnets send their respective information to the border node to make up the list of subnets. For purposes of examination, it is interpreted that information is sent from each of the plurality of subnets to make up the list of subnets provided to the border node.

6.	Claims 13 and 19 were previously rejected for being directed to a non-transitory computer-readable medium and an apparatus, respectively, receiving a second traffic at an edge node of the fabric network. These claims respectively depend from claims 10 and 17, which are directed to a non-transitory computer-readable medium and an apparatus, respectively, comprising receiving the first traffic at a first border node. It is therefore unclear whether the claimed non-transitory computer-readable medium and the claimed apparatus are intended to refer to a non-transitory computer-readable medium and an apparatus of the first border node or a non-transitory computer-readable medium and an apparatus of the edge node, given that the border node and edge node are illustrated in the specification as being distinct and separate devices. The claims have not been amended in view of this previously raised rejection, nor has Applicant addressed it. For purposes of examination, both of these entities are treated as being configured to perform the claimed functionalities.
	Claim 20 in view of its dependence from claim 19.


Response to Arguments
7.	Applicant’s arguments with respect to the Den reference not teaching or suggesting the recitations of independent claims 1, 10 and 17 have been considered but are moot because the new grounds of rejection no longer relies on Den for any teaching or matter specifically challenged in the argument. Specifically, it is currently the combination of the newly applied Waizel and Yalagandula references which are relied upon for teaching these limitations. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 3-6, 8-10, and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Waizel (US 2018/0159758) in view of Yalagandula et al. (US 8,175,107) and in further view of Hooda et al. (US 2018/0367328).

Regarding claim 1, Waizel teaches a method comprising: 
receiving a first traffic at a first border node of a fabric network (the tunneling packet arrives at the destination PE router 112, [0029]; Upon receiving the tunneling packet 306, [0051]); 
determining, by the first border node, that the first traffic is coming from a provider network (the receiving host’s PE router 112A decapsulates the tunneling packet 306 by extracting the data packet 1202 from the payload, [0051]); 
determining, by the first border node in response to determining that the first traffic is coming from the provider network, that a first subnet associated with the first traffic is associated with a first subscriber virtual network (the receiving host’s PE router 112A determines from the organizationally unique identifier 802 or other suitable attribute of the virtual MAC address 800 that it is a virtual address, [0052]), wherein determining, by the first border node in response to determining that the first traffic is coming from the provider network, that the first subnet associated with the first traffic is associated with the first subscriber network comprises: 
performing a first lookup in a table of subnets at first border node for the first subnet (the receiving host’s PE router 112A performs a lookup in a virtual MAC translation table 116 to find a corresponding MAC address, [0052]), wherein each border node of the fabric network comprises the table of subnets having a list of subnets of subscriber networks of the fabric network, and wherein the first border node does not maintain a complete list of addresses of hosts of the fabric network (The virtual MAC address may include an identifier of the customer network to which the host is connected, and a particular customer network identifier may be shared across more than one host on the network. Therefore in these examples, a routing table mapping customer network identifiers to destination PE routers may be significantly smaller than a routing table mapping each host MAC. The smaller table in the encapsulating PE router may be take up less memory and may be faster to search, [0018]; Because the virtual MAC translation table 116 may be limited to those hosts 104 local to the respective PE router 112, the total size of the tables (e.g., the MAC routing table 114 and the virtual MAC translation table 116) may be significantly smaller than examples that use a signal monolithic table with a routing entry for each host 104, [0028]);
causing, by the first border node in response to determining that the first subnet associated with the first traffic is associated with the first subscriber network, the first traffic to directly hop to the first subscriber network (the PE router 112A provides the data packet 1202 to the specified CE router 108A for forwarding to the receiving host 104A, [0053]); and 
changing, by the first border node, a second lookup for the first traffic to first virtual routing and forwarding subnets of the first subscriber virtual network (the receiving host’s PE router 112A replaces the virtual MAC address in the data packet 1202 with the receiving host’s MAC address, [0053]).
However, Waizel does not explicitly disclose wherein determining that the first subnet associated with the first traffic is associated with the first subscriber network comprises determining the first subnet associated with the first traffic, determining, based on the first lookup, that the first subnet is associated with the first subscriber network, or wherein the first virtual routing and forwarding subnets comprises a complete list of addresses of hosts of the first subscriber network.  
Yalagandula teaches determining that a first subnet associated with a first traffic is associated with a first subscriber network comprises:
determining the first subnet associated with the first traffic (When a data packet reaches a core level switch (602), it will use a MAC subnet mask to check only the pod bit section, column 6 lines 64-65), 
performing a first lookup in a table of subnets at first border node for the first subnet (Each core level switch has exactly one downlink to each pod within, the network. Thus, each core level switch may have the same lookup table (700). The core level switches may use a MAC subnet mask which exposes only the pod bit section. The lookup table will then tell the switch which downlink to forward data to, column 8 lines 53-59), and 
determining, based on the first lookup, that the first subnet is associated with the first subscriber network (Because a single core level switch (602) is connected to any aggregate switch in every pod, the core level switch (602) should always find a match. It will then forward the data packet to the appropriate aggregate level switch (604), column 6 lines 66-67 – column 7 lines 1-2); and
changing a second lookup for the first traffic to first virtual routing and forwarding subnets of the first subscriber network, wherein the first virtual routing and forwarding subnets comprises a complete list of addresses of hosts of the first subscriber network (As before, the aggregate level switch (604) will use a MAC subnet mask to expose the pod bit section and the edge switch bit section, column 7 lines 2-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to route based on MAC address subnetting in the system/method of Waizel as suggested by Yalagandula in order for core devices at the top level of a hierarchy to efficiently determine one of multiple paths to use when routing a packet to a host. One would be motivated to combine these teachings for increased scalability by enabling network devices connected to multiple subnets to utilize the bits of a MAC address for identifying the position of a host device within one of the multiple subnets of the network topology.
However, Waizel-Yalagandula do not explicitly disclose that the provider network is a provider virtual network or that the first subscriber network is a first subscriber virtual network.
Hooda teaches a provider virtual network (a shared VRF/VPN/VLAN (may be referred to as provider, [0021])  and a first subscriber virtual network (Individual VRFs, VPNs, and VLANs may be referred to as subscribers, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 3, Waizel teaches the method of claim 1, wherein determining that the first traffic is coming from the provider network comprises determining that the first traffic is coming from the provider network, wherein the first border node is associated with the provider network (the provider network 110 may include PE routers 112, [0025]). 
	However, Waizel-Yalagandula do not explicitly disclose that the provider network is a provider virtual network.
Hooda teaches the provider virtual network (a shared VRF/VPN/VLAN (may be referred to as provider, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.
 
Regarding claim 4, Waizel teaches the method of claim 1, wherein determining that the first subnet associated with the first traffic is associated with the first subscriber network comprises determining that the first subnet associated with the first traffic is associated with the first subscriber network, wherein the first subscriber network is associated with an edge node of the fabric network (a Customer Edge (CE) router 108, which may route data packets within the customer network 102, [0023]).  
However, Waizel-Yalagandula do not explicitly disclose that the first subscriber network is a first subscriber virtual network.
Hooda teaches the first subscriber virtual network (Individual VRFs, VPNs, and VLANs may be referred to as subscribers, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 5, Waizel teaches the method of claim 1, wherein causing the first traffic to directly hop to the first subscriber network comprises forwarding the first traffic to the first subscriber network (the PE router 112A provides the data packet 1202 to the specified CE router 108A for forwarding to the receiving host 104A, [0053]).  
	However, Waizel-Yalagandula do not explicitly disclose the first subscriber network is a first subscriber virtual network.
Hooda teaches the first subscriber virtual network (Individual VRFs, VPNs, and VLANs may be referred to as subscribers, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 6, Waizel teaches the method of claim 5, wherein forwarding the first traffic to the first subscriber network comprises forwarding the first traffic to an edge node of the fabric network (the PE router 112A provides the data packet 1202 to the specified CE router 108A for forwarding to the receiving host 104A, [0053]).  
However, Waizel-Yalagandula do not explicitly disclose the first subscriber network is a first subscriber virtual network.
Hooda teaches the first subscriber virtual network (Individual VRFs, VPNs, and VLANs may be referred to as subscribers, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 8, Waizel teaches the method of claim 1, further comprising receiving the list of subnets associated with the subscriber virtual networks of the fabric network (the discovery response 402 is extracted from the tunneling packet 306 by the second PE router 112B, [0033]; a particular customer network identifier may be shared across more than one host on the network. Therefore in these examples, a routing table mapping customer network identifiers to destination PE routers may be significantly smaller than a routing table mapping each host MAC, [0018]).
However, Waizel-Yalagandula do not explicitly disclose that the subscriber networks are subscriber virtual networks.
Hooda teaches subscriber virtual networks (Individual VRFs, VPNs, and VLANs may be referred to as subscribers, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 9, Waizel does not explicitly disclose the method of claim 1, further comprising receiving a second traffic at a first edge node of the fabric network, determining that the second traffic is coming from the first subscriber network, determining, in response to determining that the second traffic is coming from the first subscriber network, that a second subnet associated with the second traffic is not associated with the first subscriber network, or changing a third lookup for the second traffic to a second virtual routing and forwarding of the provider network.  
	Yalagandula teaches receiving a second traffic at a first edge node of a fabric network (a data packet will first be sent to the edge switch (606), column 6 lines 33-35); 
determining that the second traffic is coming from a first subscriber network (to which the source host device is connected, column 6 lines 34-35); 
determining, in response to determining that the second traffic is coming from the first subscriber network, that a second subnet associated with the second traffic is not associated with the first subscriber network (The edge switch (606) may then look for the destination MAC address in its lookup table, column 6 lines 37-38; If there is no match in the lookup table, then the destination host is not connected to one of its ports, column 6 lines 47-49); and 
changing a third lookup for the second traffic to a second virtual routing and forwarding of a provider network (The edge switch (606) will then forward the data packet up an uplink to one of the aggregate level switches (604), column 6 lines 49-51).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize switches within a subnet processing packets in the system/method of Waizel as suggested by Yalagandula in order for traffic originating within the subnet to be appropriately forwarded. One would be motivated to combine these teachings in order for edge switches to determine a path to route a received packet, whether it is within the same subnet or not.
However, Waizel-Yalagandula do not explicitly disclose that the first subscriber network is a first subscriber virtual network or that the provider network is a provider virtual network.
Hooda teaches the first subscriber virtual network (Individual VRFs, VPNs, and VLANs may be referred to as subscribers, [0021]) and the provider virtual network (a shared VRF/VPN/VLAN (may be referred to as provider, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 10, Waizel teaches a non-transitory computer-readable medium that stores a set of instructions which when executed perform a method comprising: 
receiving a first traffic at a first border node of a fabric network (the tunneling packet arrives at the destination PE router 112, [0029]; Upon receiving the tunneling packet 306, [0051]); 
determining that the first traffic is coming from a provider network (the receiving host’s PE router 112A decapsulates the tunneling packet 306 by extracting the data packet 1202 from the payload, [0051]); 
determining, in response to determining that the first traffic is coming from the provider network, that a first subnet associated with the first traffic is associated with a first subscriber network (the receiving host’s PE router 112A determines from the organizationally unique identifier 802 or other suitable attribute of the virtual MAC address 800 that it is a virtual address, [0052]), wherein determining, in response to determining that the first traffic is coming from the provider network, that the first subnet associated with the first traffic is associated with the first subscriber network comprises: 
performing a first lookup in a table of subnets at first border node for the first subnet (the receiving host’s PE router 112A performs a lookup in a virtual MAC translation table 116 to find a corresponding MAC address, [0052]), wherein each border node of the fabric network comprises the table of subnets having a list of subnets of subscriber virtual networks of the fabric network, and wherein the first border node does not maintain a complete list of addresses of hosts of the fabric network (The virtual MAC address may include an identifier of the customer network to which the host is connected, and a particular customer network identifier may be shared across more than one host on the network. Therefore in these examples, a routing table mapping customer network identifiers to destination PE routers may be significantly smaller than a routing table mapping each host MAC. The smaller table in the encapsulating PE router may be take up less memory and may be faster to search, [0018]; Because the virtual MAC translation table 116 may be limited to those hosts 104 local to the respective PE router 112, the total size of the tables (e.g., the MAC routing table 114 and the virtual MAC translation table 116) may be significantly smaller than examples that use a signal monolithic table with a routing entry for each host 104, [0028]); 
causing, in response to determining that the first subnet associated with the first traffic is associated with the first subscriber network, the first traffic to directly hop to the first subscriber network subnet (the PE router 112A provides the data packet 1202 to the specified CE router 108A for forwarding to the receiving host 104A, [0053]); and 
changing a second lookup for the first traffic to first virtual routing and forwarding subnets of the first subscriber network (the receiving host’s PE router 112A replaces the virtual MAC address in the data packet 1202 with the receiving host’s MAC address, [0053]).
However, Waizel does not explicitly disclose wherein determining that the first subnet associated with the first traffic is associated with the first subscriber network comprises determining the first subnet associated with the first traffic, determining, based on the first lookup, that the first subnet is associated with the first subscriber network, or wherein the first virtual routing and forwarding subnets comprises a complete list of addresses of hosts of the first subscriber network.  
Yalagandula teaches determining that a first subnet associated with first traffic is associated with a first subscriber network comprises:
determining the first subnet associated with the first traffic (When a data packet reaches a core level switch (602), it will use a MAC subnet mask to check only the pod bit section, column 6 lines 64-65), 
performing a first lookup in a table of subnets at first border node for the first subnet (Each core level switch has exactly one downlink to each pod within, the network. Thus, each core level switch may have the same lookup table (700). The core level switches may use a MAC subnet mask which exposes only the pod bit section. The lookup table will then tell the switch which downlink to forward data to, column 8 lines 53-59), and 
determining, based on the first lookup, that the first subnet is associated with the first subscriber network (Because a single core level switch (602) is connected to any aggregate switch in every pod, the core level switch (602) should always find a match. It will then forward the data packet to the appropriate aggregate level switch (604), column 6 lines 66-67 – column 7 lines 1-2); and
changing a second lookup for first traffic to first virtual routing and forwarding subnets of the first subscriber network, wherein the first virtual routing and forwarding subnets comprises a complete list of addresses of hosts of the first subscriber network (As before, the aggregate level switch (604) will use a MAC subnet mask to expose the pod bit section and the edge switch bit section, column 7 lines 2-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to route based on MAC address subnetting in the system/method of Waizel as suggested by Yalagandula in order for core devices at the top level of a hierarchy to efficiently determine one of multiple paths to use when routing a packet to a host. One would be motivated to combine these teachings for increased scalability by enabling network devices connected to multiple subnets to utilize the bits of a MAC address for identifying the position of a host device within one of the multiple subnets of the network topology.
However, Waizel-Yalagandula do not explicitly disclose that the provider network is a provider virtual network or that the first subscriber network is a first subscriber virtual network.
Hooda teaches a provider virtual network (a shared VRF/VPN/VLAN (may be referred to as provider, [0021])  and a first subscriber virtual network (Individual VRFs, VPNs, and VLANs may be referred to as subscribers, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 12, Waizel teaches the non-transitory computer-readable medium of claim 10, further comprising sending, by a plurality of subnets associated with a plurality of subscriber networks of the fabric network, the list of subnets to the first border node (the discovery response 402 is extracted from the tunneling packet 306 by the second PE router 112B, [0033]; a particular customer network identifier may be shared across more than one host on the network. Therefore in these examples, a routing table mapping customer network identifiers to destination PE routers may be significantly smaller than a routing table mapping each host MAC, [0018]).  
However, Waizel-Yalagandula do not explicitly disclose that the plurality of subscriber networks are subscriber virtual networks.
Hooda teaches a plurality of subscriber virtual networks (Individual VRFs, VPNs, and VLANs may be referred to as subscribers, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 13, Waizel does not explicitly disclose the non-transitory computer-readable medium of claim 10, further comprising receiving a second traffic at an edge node of the fabric network, determining that the second traffic is coming from the first subscriber network, determining, in response to determining that the second traffic is coming from the first subscriber network, that a second subnet associated with the second traffic is not associated with the first subscriber network, or changing a third lookup for the second traffic to a second virtual routing and forwarding of the provider network.  
	Yalagandula teaches receiving a second traffic at an edge node of a fabric network (a data packet will first be sent to the edge switch (606), column 6 lines 33-35); 
determining that the second traffic is coming from the first subscriber network (to which the source host device is connected, column 6 lines 34-35);
 determining, in response to determining that the second traffic is coming from the first subscriber network, that a second subnet associated with the second traffic is not associated with the first subscriber network (The edge switch (606) may then look for the destination MAC address in its lookup table, column 6 lines 37-38; If there is no match in the lookup table, then the destination host is not connected to one of its ports, column 6 lines 47-49); and 
changing a third lookup for the second traffic to a second virtual routing and forwarding of the provider network (The edge switch (606) will then forward the data packet up an uplink to one of the aggregate level switches (604), column 6 lines 49-51).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize switches within a subnet processing packets in the system/method of Waizel as suggested by Yalagandula in order for traffic originating within the subnet to be appropriately forwarded. One would be motivated to combine these teachings in order for edge switches to determine a path to route a received packet, whether it is within the same subnet or not.
However, Waizel-Yalagandula do not explicitly disclose that the first subscriber network is a first subscriber virtual network or that the provider network is a provider virtual network.
Hooda teaches the first subscriber virtual network (Individual VRFs, VPNs, and VLANs may be referred to as subscribers, [0021]) and the provider virtual network (a shared VRF/VPN/VLAN (may be referred to as provider, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 14, Waizel teaches the non-transitory computer-readable medium of claim 10, wherein causing the first traffic to directly hop to the first subscriber network comprises forwarding the first traffic to an edge node of the fabric network (the PE router 112A provides the data packet 1202 to the specified CE router 108A for forwarding to the receiving host 104A, [0053]), the edge node being associated with the first subscriber network (a Customer Edge (CE) router 108, which may route data packets within the customer network 102, [0023]).  
However, Waizel-Yalagandula do not explicitly disclose that the first subscriber network is a first subscriber virtual network.
Hooda teaches the first subscriber virtual network (Individual VRFs, VPNs, and VLANs may be referred to as subscribers, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 15, Waizel teaches the non-transitory computer-readable medium of claim 14, further comprising forwarding the first traffic to a host connected to the edge node of the fabric network, the host being associated with the first subscriber network (the PE router 112A provides the data packet 1202 to the specified CE router 108A for forwarding to the receiving host 104A, [0053]).  
However, Waizel-Yalagandula do not explicitly disclose that the first subscriber network is a first subscriber virtual network.
Hooda teaches the first subscriber virtual network (Individual VRFs, VPNs, and VLANs may be referred to as subscribers, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 16, Waizel teaches the non-transitory computer-readable medium of claim 10, wherein the fabric network comprises a split-site fabric network (a customer may have a set of Local Area Networks (LAN) scattered over multiple sites, [0002]).  

Regarding claim 17, Waizel teaches an apparatus comprising: 
a memory storage; and 
a processing unit coupled to the memory storage, wherein the processing unit is configured to: 
receive a first traffic at a first border node of a fabric network (the tunneling packet arrives at the destination PE router 112, [0029]; Upon receiving the tunneling packet 306, [0051]); 
determine that the first traffic is coming from a provider network of the fabric network (the receiving host’s PE router 112A decapsulates the tunneling packet 306 by extracting the data packet 1202 from the payload, [0051]); 
determine, in response to determining that the first traffic is coming from the provider network, that a first subnet associated with the first traffic is associated with a first subscriber network of the fabric network (the receiving host’s PE router 112A determines from the organizationally unique identifier 802 or other suitable attribute of the virtual MAC address 800 that it is a virtual address, [0052]), wherein the processing unit being configured to determine, in response to determining that the first traffic is coming from the provider network, that the first subnet associated with the first traffic is associated with the first subscriber network comprises the processing unit being configure to: 
perform a first lookup in a table of subnets at first border node for the first subnet (the receiving host’s PE router 112A performs a lookup in a virtual MAC translation table 116 to find a corresponding MAC address, [0052]), wherein each border node of the fabric network comprises the table of subnets that comprises a list of subnets of subscriber networks of the fabric network, and wherein the first border node does not maintain a complete list of addresses of hosts of the fabric network (The virtual MAC address may include an identifier of the customer network to which the host is connected, and a particular customer network identifier may be shared across more than one host on the network. Therefore in these examples, a routing table mapping customer network identifiers to destination PE routers may be significantly smaller than a routing table mapping each host MAC. The smaller table in the encapsulating PE router may be take up less memory and may be faster to search, [0018]; Because the virtual MAC translation table 116 may be limited to those hosts 104 local to the respective PE router 112, the total size of the tables (e.g., the MAC routing table 114 and the virtual MAC translation table 116) may be significantly smaller than examples that use a signal monolithic table with a routing entry for each host 104, [0028]), and 
cause, in response to determining that the first subnet associated with the first traffic is associated with the first subscriber network, the first traffic to directly hop to the first subscriber network (the PE router 112A provides the data packet 1202 to the specified CE router 108A for forwarding to the receiving host 104A, [0053]); and 
change a second lookup for the first traffic to first virtual routing and forwarding subnets of the first subscriber network (the receiving host’s PE router 112A replaces the virtual MAC address in the data packet 1202 with the receiving host’s MAC address, [0053]).
However, Waizel does not explicitly disclose wherein determining that the first subnet associated with the first traffic is associated with the first subscriber network comprises determining the first subnet associated with the first traffic, determining, based on the first lookup, that the first subnet is associated with the first subscriber network, or wherein the first virtual routing and forwarding subnets comprises a complete list of addresses of hosts of the first subscriber network.
Yalagandula teaches a processing unit being configured to determine that a first subnet associated with a first traffic is associated with a first subscriber network comprises the processing unit being configure to:
determine the first subnet associated with the first traffic (When a data packet reaches a core level switch (602), it will use a MAC subnet mask to check only the pod bit section, column 6 lines 64-65),
perform a first lookup in a table of subnets at first border node for the first subnet (Each core level switch has exactly one downlink to each pod within, the network. Thus, each core level switch may have the same lookup table (700). The core level switches may use a MAC subnet mask which exposes only the pod bit section. The lookup table will then tell the switch which downlink to forward data to, column 8 lines 53-59), and
determine, based on the first lookup, that the first subnet is associated with the first subscriber network of the subscriber networks of a fabric network (Because a single core level switch (602) is connected to any aggregate switch in every pod, the core level switch (602) should always find a match. It will then forward the data packet to the appropriate aggregate level switch (604), column 6 lines 66-67 – column 7 lines 1-2); and
change a second lookup for first traffic to first virtual routing and forwarding subnets of the first subscriber virtual network, wherein the first virtual routing and forwarding subnets comprises a complete list of addresses of hosts of the first subscriber network (As before, the aggregate level switch (604) will use a MAC subnet mask to expose the pod bit section and the edge switch bit section, column 7 lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to route based on MAC address subnetting in the system/method of Waizel as suggested by Yalagandula in order for core devices at the top level of a hierarchy to efficiently determine one of multiple paths to use when routing a packet to a host. One would be motivated to combine these teachings for increased scalability by enabling network devices connected to multiple subnets to utilize the bits of a MAC address for identifying the position of a host device within one of the multiple subnets of the network topology.
However, Waizel-Yalagandula do not explicitly disclose that the provider network is a provider virtual network or that the first subscriber network is a first subscriber virtual network.
Hooda teaches a provider virtual network (a shared VRF/VPN/VLAN (may be referred to as provider, [0021])  and a first subscriber virtual network (Individual VRFs, VPNs, and VLANs may be referred to as subscribers, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 18, Waizel teaches the apparatus of claim 17, wherein the first subscriber network is associated with an edge node of the fabric network (One particular type of routing device 106 is a Customer Edge (CE) router 108, which may route data packets within the customer network 102 and may also route packets between the customer network 102 and a provider network 110, [0023]).  
However, Waizel-Yalagandula do not explicitly disclose that the first subscriber network is a first subscriber virtual network.
Hooda teaches the first subscriber virtual network (Individual VRFs, VPNs, and VLANs may be referred to as subscribers, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 19, Waizel does not explicitly disclose the apparatus of claim 17, wherein the processing unit is further configured to receive a second traffic at an edge node of the fabric network, determine that the second traffic is coming from the first subscriber network, determine, in response to determining that the second traffic is coming from the first subscriber network, that a second subnet associated with the second traffic is not associated with the first subscriber network, or change a third lookup for the second traffic to a second virtual routing and forwarding subnets of the provider network.  
Yalagandula teaches receive a second traffic at an edge node of the fabric network (a data packet will first be sent to the edge switch (606), column 6 lines 33-35); 
determine that the second traffic is coming from the first subscriber network (to which the source host device is connected, column 6 lines 34-35); 
determine, in response to determining that the second traffic is coming from the first subscriber network, that a second subnet associated with the second traffic is not associated with the first subscriber network (The edge switch (606) may then look for the destination MAC address in its lookup table, column 6 lines 37-38; If there is no match in the lookup table, then the destination host is not connected to one of its ports, column 6 lines 47-49); and 
change a third lookup for the second traffic to a second virtual routing and forwarding subnets of the provider network (The edge switch (606) will then forward the data packet up an uplink to one of the aggregate level switches (604), column 6 lines 49-51).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize switches within a subnet processing packets in the system/method of Waizel as suggested by Yalagandula in order for traffic originating within the subnet to be appropriately forwarded. One would be motivated to combine these teachings in order for edge switches to determine a path to route a received packet, whether it is within the same subnet or not.
However, Waizel-Yalagandula do not explicitly disclose that the first subscriber network is a first subscriber virtual network or that the provider network is a provider virtual network.
Hooda teaches the first subscriber virtual network (Individual VRFs, VPNs, and VLANs may be referred to as subscribers, [0021]) and the provider virtual network (a shared VRF/VPN/VLAN (may be referred to as provider, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 20, Waizel teaches the apparatus of claim 19, wherein traffic is forwarded to a first border node of the fabric network (the sending host’s PE router 112B receives the data packet, [0048]), the first border node being associated with the provider network (the provider network 110 may include PE routers 112, [0025]).
	However, Waizel does not explicitly disclose forwarding second traffic to the first border node of the fabric network.
	Yalagandula teaches a processing unit is further configured to: forward the second traffic to the first border node of the fabric network (The edge switch (606) will then forward the data packet up an uplink to one of the aggregate level switches (604), column 6 lines 49-51; If not match is found in the lookup table, it will then forward the data packet up one of the uplinks to core level switch (602), column 6 lines 60-62).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize switches within a subnet processing packets in the system/method of Waizel as suggested by Yalagandula in order for traffic originating within the subnet to be appropriately forwarded. One would be motivated to combine these teachings in order for edge switches to determine a path to route a received packet, whether it is within the same subnet or not.
However, Waizel-Yalagandula do not explicitly disclose that the provider network is a provider virtual network.
Hooda teaches the provider virtual network (a shared VRF/VPN/VLAN (may be referred to as provider, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 21, Waizel teaches the apparatus of claim 17, wherein the list of subnets associated with the subscriber networks of the fabric network is received at the first border node (the discovery response 402 is extracted from the tunneling packet 306 by the second PE router 112B, [0033]; a particular customer network identifier may be shared across more than one host on the network. Therefore in these examples, a routing table mapping customer network identifiers to destination PE routers may be significantly smaller than a routing table mapping each host MAC, [0018]).  
However, Waizel-Yalagandula do not explicitly disclose that the subscriber networks are subscriber virtual networks.
Hooda teaches subscriber virtual networks (Individual VRFs, VPNs, and VLANs may be referred to as subscribers, [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize virtual networks in the system/method of Waizel-Yalagandula as suggested by Hooda in order for communications to be securely exchanged between authorized entities in private networks. One would be motivated to combine these teachings in order to efficiently process communications between different subnets within an enterprise fabric.

Regarding claim 22, Waizel teaches the apparatus of claim 17, wherein the fabric network comprises a first network infrastructure that includes a plurality of interconnected intermediate nodes, and wherein the first network infrastructure provides Layer-3 underlay transport service to the first traffic in the fabric network (the provider network that joins the customer network may support layer 3 (L3) routing rather than L2 routing. Accordingly, when a first PE router receives an L2 data packet from the first customer network, it may encapsulate the L2 data packet in an L3 tunneling packet and route the L3 tunneling packet over the provider network to a second PE router coupled to the second customer network, [0017]).  

Regarding claim 23, Waizel teaches the apparatus of claim 17, wherein the fabric network comprises a split-site fabric network (a customer may have a set of Local Area Networks (LAN) scattered over multiple sites, [0002]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Guichard et al.		US 7,373,660 – using a mapping of trusted subnets for forwarding messages between edge routers.

Ninan et al.			US 9,860,169 – prepending tags into packets for routing and forwarding packets between PE routers over a layer 3 network.

Xiong et al.			US 2012/0014386 – forwarding packets in a system in which a service network may not be aware of all the addresses behind a layer 2 gateway.

Zheng				US 2013/0250947 – edge routers acquiring identifiers of virtual private networks on which a customer edge node resides.

Zhao et al.			US 2014/0122683 – indicating a single virtual network ID to nodes of a virtual network topology, thus enabling the nodes to identify and forward traffic.

Yong et al.			US 2014/0233569 – forwarding policies for one or more virtual overlay networks.

Li et al.			US 2015/0003463 – one-to-one mapping information between one or more CPN labels and one or more identifying labels for a destination virtual network.

Natu et al.			US 2017/0093703 – network gateways provide routing and switching functions for connectivity to transport network via PEs to establish sessions for subscriber devices.

Singh et al.			US 2017/0195135 – a PE router receiving a packet destined for a customer network performing a lookup using MAC addresses.

Doll et al.			US 2017/0374696 – forwarding tables dedicated to identifiers of at least one virtual access network.

Zhang et al.			US 2018/0123828 – upon receiving a packet, searching out a layer 3 entry matching a destination IP address of the packet from a layer 3 table.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451